Title: To George Washington from Clement Biddle, 3 April 1788
From: Biddle, Clement
To: Washington, George



Phil[adelphia] April 3d 1788

I expected from what Mr Dunlap had informed me that your papers had been forwarded you regularly since I wrote on that subject but on enquiry at the post office & finding they had not been sent (owing to some misunderstanding between the office & Printers) I have directed the papers to be brought to my Office & now put up in a Bundle with those of last month & shall inclose them in future by the Different Mails as Mr Bryson & Capt. Patton who direct the Post Office here have shewn an anxiety to forward them to you with Care—No vessels yet offers by which to send the small Box from Mr Peters.

C. Biddle

